PER CURIAM.
The only defendant is Frank Fraser. The only relief prayed is a temporary and permanent injunction against the holding of an election pursuant to an order of the National Labor Relations Board. It is admitted that the election has now been held. We think the case has become moot and that nothing would be accomplished by reversing the judgment dismissing the petition if it be erroneous. We therefore on this ground dismiss the appeal without prejudice to the rights of the State of Florida against the National Labor Relations Board in any further proceedings it may take touching the matter in controversy.
Appeal dismissed.